Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-19, 21-22, 24-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2018/0028281) in view of Lai et al. (2006/0099544) in view of Kuo (2005/0003319).
Li teaches with respect to claim 1, a method for orthodontic treatment comprising providing a first set of aligners 1 to a user after an aligner treatment plan is approved by an orthodontist (it is well known in the art that an orthodontist designs and prescribes the treatment plan), the first set of aligners comprising a first aligner, a second aligner and a third aligner, the first aligner, the second aligner, and the third aligner configured to move a tooth of the user (pars. 7-9,39-43, 47), wherein the first aligner, the second aligner, and the third aligner are created using the same type of polymeric material and a first single physical dental model (pars. 39-43, 47), wherein the first aligner, the second aligner, and the third aligner have the same shape from being created using the first single physical dental model (pars. 39-43, 47), wherein the first aligner has a first 
Lai teaches a series of aligners wherein a second and third aligner are identical in geometry and stiffness (see par. 69). It is noted that as taught by Li the thickness and material of the aligners would be the same in order to be identical and replace the tray. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Li with the trays of Lai having the same geometry, thickness and material in order to achieve the desired movements of the teeth. In this case a movement is planned to take longer, and the appliance is known to lose its stiffness, the user is provided with a second identical aligner in order to replace the previous aligner after it has lost it stiffness in order to continue to effectively move the teeth to the desired position. Li/Lai teaches the invention as substantially claimed and discussed above, however, does not specifically teach the set of aligners are provided directly to the user without the first set of aligner’s first being provided to the approving 
Kuo teaches the set of aligners are provided directly to the user without the first set of aligner’s first being provided to the approving orthodontist and wherein the first aligner, the second aligner, and the third aligner are provided directly to the user simultaneously (pars. 8, 9 14, 17, 19, 43, specifically par. 43 which teaches delivering the packages to the user and that the package may comprise a series of appliances and with “minimal attention from the orthodontic practitioner” and they are delivered to the patient).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Li/Lai with the method of providing the user with the aligners as taught by Kou in order to save the user time and make the treatment more convenient.     
  With respect to claim 2, Li teaches the second thickness and the third thickness are thicker than the first thickness (pars. 46, such that the thicknesses are in the order you wear them, the third appliances taught by Li is the first appliance worn which has the thickness of 0.5 mm).
With respect to claim 3, Li teaches wherein the first aligner is provided to be worn by the user for a first period, the second aligner is provided to be worn by the user for a second period after the first period, and the third aligner is provided to be worn by the user for a third period after the second period (par. 47).
With respect to claim 4, Li teaches, the appliances are to be worn for the same amount of time (par. 47).  
With respect to claim 5, Li several embodiments in which the time period varies including a time period for about one week (see par. 45).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the time period for wearing the appliances of the embodiment of par. 47 to the time period of one week in order to achieve the desired results.  It is noted that depending on the amount of user, i.e. user compliance and how the individual teeth move due to the forces the time for wearing the different appliances may vary.  
With respect to claims 6-7, Li teaches the first thickness is between 0.4 mm and 0.625 mm and 0.5 and 0.625mm (par. 47, the first thickness being 0.5mm, such that the thickness is the order in which you wear the appliances and not the order in which they are made), the second thickness is between 0.5 and 2.5mm and 0.625 and 2.5mm, (par. 47, .75mm or 1mm).
With respect to claim 8, Li teaches wherein the second and third thickness is about 50% thickness than the first thickness (such that 50% more than .5 mm is .75 mm, see par. 47 and 112 above).
With respect to claim 9, Li teaches wherein the second thickness and the third thickness about twice as thick as the first thickness (such that .5mm doubled is 1mm, see par. 47).
With respect to claim 10, Li teaches wherein the first, second, and third aligner are provided to be worn by the user for ten hours per day. It is noted that the aligners are provided to be worn for 10 hours per day, such that the structure allows for them to be worn for 10 hours or longer as the limitation does not require less than 10 hours.  It is 
With respect to claim 11, Li teaches multiple sets of appliances of the set discussed above in detail with respect to claim 1 including providing a second set or aligners comprising, a fourth, fifth and sixth aligner for the series having the same structure as discussed above in detail with respect to claim 1 and having a different shape (see fig. 4, pars. 6, 16, 73, 94-95, 100).  Li does not specifically teach the second set of aligners are provided to the user at the same time as the first set of aligners.
Kou teaches providing the user with a series of appliances, specifically the entire series for treatment (par. 33, “appliance may be dispensed to the patient in its entirety, in groups or individually”) therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Li which teaches a second set of aligners in a series for treatment, with the step of providing all of the aligners for treatment directly to the user as taught by Kou in order to provide all the aligners to the user they will need for treatment in a single shipment in order to save the user time and make the treatment more convenient.
With respect to claim 12, see claims 1 and 3 above.
With respect to claim 13, see claim 2 above.
With respect to claim 15, see claim 4 above.
With respect to claim 16, see claim 5 above.
With respect to claims 17-18, see claims 6-7 above.
With respect to claim 19, see claim 8 above.
With respect to claim 20, see claim 10 above.
With respect to claim 21, see claim 11 above.
With respect to claim 22, Li teaches the invention as substantially claimed and discussed above with respect to claims 1 and 11 regarding the different appliances having the same geometry, same elastic modulus and the thicknesses and providing a first set and a second set of aligners. Li further teaches the first set of aligners can consist of the first, second third and a fourth appliance in the set (par. 40, 99, 101) and the second thickness is thicker than the first thickness and the third thickness is thicker than the second thickness (par. 47, the order is of how the appliances are worn and not made), wherein the second set of aligners consist of a fifth, sixth, seven, and eight aligner having the same structure with respect to each other as discussed above in detail with respect to claim 11 and having a different shape than the aligners in the first set since they are created using a second single physical dental model (see pars. 6, 16, 40, 73, 94-95, 99-101. see fig. 4). Li teaches the invention as substantially claimed and discussed above, however, does not specifically teach the third thickness is the same as the fourth thickness.
Lai teaches a series of aligners wherein a third and fourth aligner are identical in geometry and stiffness (see par. 69). It is noted that as taught by Li the thickness and material of the aligners would be the same in order to be identical and replace the tray. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Li with the trays of Lai having the same geometry, thickness and material in order to achieve the desired movements of the teeth. In this case a movement is planned to take longer, and the appliance is known to lose its stiffness, the user is provided with a second identical aligner in order to replace the previous aligner 
With respect to claim 24, Li teaches the forth and third thicknesses are about 50% thicker than the first thickness (such that 50% more than .5 mm is .75 mm, see par. 47 and 112 above).
With respect to claim 25, Li teaches wherein the first aligner is provided to be worn for a first period, the second aligner is provided to be worn for a second period after the first period, the third linger is provided to be worn for a third period after the second period and the fourth aligner is provided to be worn for a fourth period after the third period (par. 99).
With respect to claim 26, Li teaches wherein the first, second, third and fourth period are substantially the same (par. 99).
With respect to claim 29, Li teaches wherein the first, second, third and fourth aligner are provided to be worn by the user for ten hours per day. It is noted that the aligners are provided to be worn for 10 hours per day, such that the structure allows for them to be worn for 10 hours or longer as the limitation does not require less than 10 hours.  It is noted that the limitation is therefore met as the applicant has not claimed the method of the user wearing them for 10 hours, only that they are provided to be worn for 10 hours.  

Claims 27-28 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2018/0028281) in view of Lai et al. (2006/0099544) in view  as applied to claim 25 above, and further in view of Soo (2009/0087808).
With respect to claims 27-28, Li/Lai/Kuo teaches the invention as substantially claimed and discussed above, however, does not specifically teach the first period and the second period are equivalent and the third period and the fourth period are equivalent, the first and the second period being different than the third period and the fourth period and the third period and the fourth period are at least twice as long as the first period and the second period, however, as discussed above in detail, the appliances are configured to be worn by the user for any period of time, such that the structure functions as claimed. It is noted that the applicant has not claimed the method of the user wearing the appliances for the time periods as claimed, therefore Li teaches the claimed limitations since the appliances are configured to be worn as claimed.
Soo teaches the time periods for wearing the appliances may be the same or the users response may be taken into account (par. 78), therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Li/Lai/Kuo to provide the aligners with different time periods for wearing the appliances and the time periods for some being twice as long as others as taught by Soo in order to provide the desired outcome in view of the different user’s response in order to provide the user with a customized treatment plan.
With respect to claims 31-32, Lu teaches three different thickness of the three aligners including the first and fifth thickness being 0.5mm, the second and sixth and fourth and eighth thickness being 0.75mm and third and seventh thickness being 
   Soo teaches individual aligners can be varied with respect to each other by changing the thickness of the aligners (see par. 42) and that appliances can have a thickness ranging from 0.01-2.0 mm (par. 46) and that the appliances within the series can different from the prior appliance thickness in the range from 0.1 to 2mm.  It is noted that all of the claimed ranges (0.5mm, 0.625mm, and .75mm) are within the ranges taught by Soo. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Li/Lai/Kuo with the range of thicknesses for the entire series of appliances and the range of thicknesses between each appliance within the series as taught by Soo in order to achieve the desired speed of treatment and outcome.  

Claims 10, 20 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2018/0028281) in view of Lai et al. (2006/0099544) in view of Kuo (2005/0003319) as applied to claims 1, 12 and 22 above, and further in view of Willburn (2006/0105284).
Li/Lai/Kuo teaches invention as substantially claimed and discussed above, however, does not specifically teach the user wearing the appliances for 10 hours a day.
Willburn teaches appliances may be worn for at least 8 hours a day, therefore it teaches wearing the appliances for 10 hours, such that at least 8 includes any amount over 8 which would include 10 hours (par. 24).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Li/Lai/Kuo with the amount of time for wearing the appliances as taught by Willburn in order to achieve the desired results. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed May 21, 2021 have been fully considered but they are not persuasive. The applicant argues that the prior art of Sirovkiy does not teach delivering all the appliance to the user as now amended, while the examiner does not agree with the applicant, the prior art of Kuo has been cited to teach the new limitations.

         
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/2/2021